Oo CO YN DB WA BR WO HNO

NO PO DO HO HO KN KH KN DR RR we ep
Onn HD A SP WY NO K§ DO Wn DB HA BR WW PO KF COC

 

 

Case 5:18-cv-02479-BLF Document 133 Filed 10/28/19 Page 1 of 4

MARGARET M. HOLM, State Bar No. 71252
margaret. holm@c BE eso. US
MELISSA M S, State Bar No. 239418
melissa. leos@clydeco.us
CLYDE & CO US LLP
2020 Main Street, Suite 1100
Irvine, California 92614
Telep hone: iy 49) 852-8200
Pacstmile: (949) 567-7850

Attorneys for Defendant USA GYMNASTICS and Defendant
PAUL PARILLA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

ALEXANDRA ROSE RAISMAN, an Civil Case No. 5:18-cv-02479-BLF
individual,

Plaintiff, DEFENDANT USA GYMNASTICS’
STATUS REPORT ON
Vv. S| BANKRUPTCY PER COURT’S

APRIL 25, 2019 ORDER
UNITED STATES OLYMPIC
COMMITTEE, a Business Entity of
form unknown: USA GYMNASTICS,
an Indiana Business Entity of Form
Unknown; LARRY NASSAR, an
individual, STEVE PENNY, an
individual, PAUL PARRILLA, an
individual, and DOES 1 through 500.

Defendants.

 

 

TO THE HONORABLE COURT, ALL PARTIES AND THEIR
ATTORNEYS OF RECORD HEREIN:
| Pursuant to this Court’s April 25, 2019 Order [Dkt. No. 132], defendant USA
GYMNASTICS (“USAG”) hereby provides this Status Report on Bankruptcy.
The bankruptcy proceedings in the Southern District of Indiana are still
ongoing, the bankruptcy has not been discharged, and the automatic stay has not
been lifted. It is reasonably anticipated that USAG will remain in bankruptcy into

early 2020. Should the Court desire more specific information on the bankruptcy
4805940 Civil Case No. 5:18-cv-02479-BLF

DEFENDANT USA GYMNASTICS? STATUS REPORT ON
BANKRUPTCY PER COURT’S APRIL 25, 2019 ORDER

 
CLYDE & CO US LLP
2020 Main Street, Suite 1100

Irvine, California 92614
Telephone: (949) 852-8200

oo DA ND WH FP WD VN

NM bw WH PH KH HK bh WwW bo So ee pee
Oo nN HD OO BP WD HNO KF CTD O WOH HD WA BPR WW NO KY |

 

 

Case 5:18-cv-02479-BLF..Document 133 Filed 10/28/19 Page 2 of 4

proceedings, USAG will provide the same.

Regarding the late filing of this Status Report, the long-term legal assistant for
USAG’s counsel left Clyde & Co US LLP soon after the Court’s April 25, 2019
Order was entered. After an internal review today, it appears that the task/deadline
to prepare this Status Report was not calendared by USAG’s counsel’s former
assistant. USAG’s counsel apologies to the Court and the parties for the late filing
of this Status Report due to this calendaring error.

Respectfully submitted, |

Dated: October 28, 2019 CLYDE & CO US LLP

BY: Frans eurfrhtet_
Margaret M.@Qolm
Melissa M. Leos |
Sheryl M. Rosenberg
Attorneys for Defendant USA
GYMNASTICS and Defendant PAUL
PARILLA

4805940 9 Civil Case No. 5:18-cv-02479-BLF

DEFENDANT USA GYMNASTICS’ STATUS REPORT ON
BANKRUPTCY PER COURT’S APRIL 25, 2019 ORDER

 
CLYDE & CO US LLP

2020 Main Street, Suite 1100

Irvine, California 92614
Telephone: (949) 852-8200

oO A ND NH HR WO YPN

BO NO BP DO DN DV NO DP DR ew iw a a
oO NN WO FP WY YN KF OD OO DH wna HD NW BW PO KK OC

 

 

Case 5:18-cv-02479-BLF Document 133 Filed 10/28/19 Page 3 of 4

CERTIFICATE OF SERVICE

I am a resident of the State of California, over the age of eighteen years, and
not a party to the within action. My business address is Clyde & Co US LLP, 2020
Main Street, Suite 1100, Irvine, California 92614.

Pursuant to FRCP 5, I certify that I am a legal assistant at Clyde & Co US
LLP and that on October 28, 2019, I served the within document(s): DEFENDANT
USA GYMNASTICS’ STATUS REPORT.ON BANKRUPTCY PER COURT’S
APRIL 25, 2019 ORDER

BY ELECTRONIC TRANSMISSION OR E-MAIL: As addressed to all
parties appearing on the Court's ECF service list in this action via the Central
istrict of California-Northern Division Court's CM/ECF system, and shall be
available for viewing and downloading from the ECF system.

BY MAIL: I enclosed the document(s) in a sealed envelope or package
addressed to the persons at the addresses listed in the Service List and placed the
envelope for collection and mailing, following our ordinary business practices. Iam

readily familiar with the practice of Clyde & Co US LLP for collecting and

processing correspondence for mailing. On the same day that correspondence is
placed for collection and mailing, it is deposited in the ordinary course of business
with the United States Postal Service, in a sealed envelope with postage fully
prepaid. I am a resident or employed in the county where the mailing occurred. The
envelope was placed in the mail at Irvine, California.

FEDERAL - I certify under penalty of perjury under the law of the United
States of America that the foregoing is true and correct.

Executed on October 28, 2019, at Irvine, (ahtfornia.
fo)

[oes L\S9
fo VAL WO
\A , afi | J hf APS
EAME EL bP EO fF ry)
NS MA PK

Lorraine Gallo’

 

4805940 3 Civil Case No, 5:18-cv-02479-BLF

DEFENDANT USA GYMNASTICS’ STATUS REPORT ON
BANKRUPTCY PER COURT’S APRIL 25, 2019 ORDER

 

 
CLYDE & CO US LLP
2020 Main Street, Suite 1100

Irvine, California 92614
Telephone: (949) 852-8200

So Oa ND nH BR WO PO eK

Oo PO bv DO NY PO PO NO DRO i ie a ee ee
So AN HD A FP WD NY K§ DOD OO Wn DA WA BP WO PO KF OC

Case 5:18-cv-02479-BLF Document 133 Filed 10/28/19 Page 4 of 4

SERVICE LIST

Alexandra Rose Raisman y. United States Olympic Committee, et al.
U.S.D.C. Case No.: 5:18-cv-02479-BLF

 

| John C. Manly

Vince W. Finaldi

Alex Cunn

MANLY, STEWART & FINALDI
19100 Von Karman Ave., Ste. 800
Irvine, CA 92612

Telephone: 949.252.9990
Facsimile: 949.252.9991
imanly(@manlystewart.com
vifinaldi(@manlystewart.com
acunny(@manlystewart.com

Attorneys for Plaintiff

 

Mitchell A. Kamin

Carolyn Kubota

Mark T. Chen

COVINGTON & BURLING, LLP
1999 Avenue of the Stars, Ste. 3500
Los Angeles, CA 90067-4643
Telephone: 424.332.4800
Facsimile: 424.332.4749

MKamin@cov.com =~
ckubota(wcov.com
M en(@cov.com

Attorneys for Defendant, UNITED
STATES OLYMPIC COMMITTEE

 

Udit Sood .
COVINGTON & BURLING, LLP
One Front Street, 35th Floor

San Francisco, CA 94111-5356
Telephone: 415.591.6000 —
Facsimile: 415.591.6091

usood@cov.com

Attorneys for Defendant, UNITED
STATES OLYMPIC COMMITTEE

 

Edith R. Matthai

Leigh Robie .

ROBIE & MATTHAIT, APC

500 South Grand Avenue, 15th Floor
Los Angeles, CA 90071-3062
Telephone: 213.706.8000

Facsimile: 213.706.9913.
EMatthai@romalaw.com
LRobie@romalaw.com

Attorney for Defendant, STEPHEN
PENNY

 

 

 

Lawrence Gerard Nassar (#21504-040) | Defendant LARRY NASSAR
USP-Coleman II

US. Penitentiary VIA US MAIL ONLY

P.O. Box 1034

Coleman. FL 33521

4805940 4 Civil Case No. 5:18-cv-02479-BLF

 

 

 

DEFENDANT USA GYMNASTICS’ STATUS REPORT ON
_ BANKRUPTCY PER COURT'S APRIL 25, 2019 ORDER

 

 
